Citation Nr: 0211860	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury, with chronic patellar tendonitis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for headaches, 
with a psychogenic component, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from August 1987 to August 
1991.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1999 decision by the Columbia, South Carolina, 
Regional Office (RO).  A January 2001 Board decision remanded 
the case for further development of the evidence.

In August 2002, the representative raised the issue of 
entitlement to service connection for a right knee disorder 
secondary to a left knee disorder.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a right knee disorder.

2.  The veteran first reported a right knee disorder at a 
January 1997 VA examination.

3.  There is no medical evidence linking a right knee 
disorder to the veteran's military service.

4.  Good cause has not been shown for the veteran's failure 
to report for VA orthopedic and neurologic examinations 
scheduled for him in February 2002.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a right knee 
disorder in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  Increased ratings for headaches and for a left knee 
disorder are denied for failure to report without good cause 
for VA examinations scheduled for February 2002.  38 C.F.R. 
§  3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records do not reflect any complaints, 
diagnoses, or treatment of a right knee disorder.

The service medical records do reveal a diagnosis of vascular 
headaches, with a psychogenic component, versus common 
migraine headaches; as well as a diagnosis of left knee 
patellofemoral syndrome.

At a June 1991 separation examination, the history of 
headaches and a left knee disorder were noted.  Physical 
examination noted a pertinent diagnosis of tension, vascular 
headaches versus common migraine headaches.  

At an October 1991 VA orthopedic examination, the veteran 
reported that while loading a 32-gallon trash can onto the 
back of a truck two years earlier, the can fell across the 
front of both knees.  X-ray studies were negative.  A 
pertinent diagnosis pertaining to the right knee was not 
entered.

A November 1991 RO decision granted service connection for 
vascular headaches, with a psychogenic component, versus 
migraine headaches; and for residuals of a left knee injury 
with chronic left patellar tendonitis.  A 10 percent 
evaluation was assigned each disability.

At a January 1997 VA orthopedic examination, the veteran said 
an ice chest fell onto both knees in 1988.  He complained of 
bilateral knee pain, and instability.  Knee motion was from 0 
to 135 degrees bilaterally.  There was no effusion, 
McMurray's sign was negative, and X rays of the knees showed 
normal findings.  On the left, there was mild patellofemoral 
crepitus and some medial joint line tenderness.  The 
diagnosis was left patellofemoral syndrome.  Following 
examination of the right knee the diagnosis was probable 
right anterior cruciate ligament disruption.

In a September 1998 letter, one of his co-workers said that 
the veteran's job as a security officer required walking and 
standing, and he complained of daily knee pain.

The veteran reported for a November 1998 VA neurologic 
examination and for a January 1999 VA orthopedic examination.  
At the latter examination, he reported that a 300-pound ice 
chest fell on his knees in service.  He was not hospitalized, 
but was claimed that he was treated with Motrin and the knees 
were "wrapped."  He complained of pain with prolonged 
sitting or standing.  On examination of the knees, there was 
full range of motion without instability.  There was some 
tenderness to palpation at the inferior patella tendon, and 
some crepitus at the patellofemoral joint.  X rays of the 
knees were normal.  The diagnosis was bilateral patellar 
tendonitis.  The examiner stated that it was difficult to 
relate this to the claimed ice chest injury.

The January 2001 Board decision advised the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA), and remanded 
the case to the RO for further development of evidence 
including VA examinations.  The decision also advised the 
veteran of 38 C.F.R. § 3.655 and the consequences for failure 
to report for scheduled VA examinations.

VA neurologic and orthopedic examinations were scheduled in 
February 2002.  The veteran was notified of same and, by 
letter earlier that month, the RO advised him that his 
failure to report for the examinations could have an adverse 
impact on his claims.  Nevertheless, he failed to report for 
the studies.  This failure to report was noted in an April 
2002 Supplemental Statement of the Case and in the July 2002 
written argument submitted by his representative.  The 
veteran has not submitted evidence of good cause for his 
failure to report for the VA examinations.

As to the claim of entitlement to service connection for a 
right knee disorder, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established by medical 
evidence that the veteran incurred or aggravated a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  It is the responsibility of the Board 
to weigh the evidence and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).

In this case, the veteran has variously claimed that a 32-
gallon trash can fell on his knees in 1989, and that a 300-
pound ice chest fell these joints in 1988.  One might expect 
that either of those injuries would have required medical 
attention.  Indeed, the veteran claimed that he was treated 
with Motrin and his knees were "wrapped."  Strangely, 
however, there are no service medical records reflecting any 
of the alleged injuries or any such treatment.

Still, direct service connection for a right knee disorder is 
not warranted because there is no competent evidence linking 
a current right knee disorder to service.  Rather, the only 
evidence supporting the appellant's claim is that provided by 
the veteran alone.  The veteran, however, as a lay person 
untrained in the field of medicine, is not competent to offer 
a medical opinion as to the etiology of any current right 
knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, service connection for a right knee 
disorder must be denied.  38 C.F.R. § 3.303(b).

In reaching this decision the Board considered the 
representative's July 2002 written argument citing Sheets v. 
Derwinski, 2 Vet. App. 512 (1992), which contended that 
incurrence in service of injury resulting in disability may 
be established by lay testimony alone without regard to 
service medical records.  This argument is disingenuous, 
however, because the holding in Sheets was based on the 
application of 38 U.S.C.A. § 1154, and the fact that the 
veteran there had engaged in combat with the enemy, a fact 
not found within the four corners of this case.

With regard to claims of entitlement to increased 
evaluations, the Board notes that the veteran failed, without 
good cause, to report for his scheduled VA compensation 
examinations.  In 2001, the Board provided notice to the 
veteran of the consequences of his failure to report for VA 
examinations.  Thus, in the absence of a showing good cause 
for his failure to report, the Board must deny these claims.  
38 C.F.R. § 3.665.

Hence, the benefits sought on appeal are denied. 

In reaching each of these decisions the Board notes that the 
Veterans  Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002), 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim, and 
to help a claimant obtain that evidence.  Id.   The duties to 
notify and assist claimants have been implemented by 
regulations published at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

In this case, the veteran's service medical records and VA 
examination reports are included in the file.  A July 2001 
letter from the RO advised the veteran of the provisions of 
VCAA and asked him if there was additional evidence that VA 
could help him obtain, but the veteran did not respond.  
Moreover, in an August 2002 letter, the RO advised the 
veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board, but he did not respond to that letter, either.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence that is not already of record, 
it is not possible for VA to notify the appellant of the 
evidence he should obtain and the evidence VA would attempt 
to obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of the VCAA, and 
that the evidence of record is sufficient to adjudicate the 
claim.


ORDER

Service connection for a right knee disorder is denied.

Increased evaluations for residuals of a left knee injury, 
with left chronic patellar tendonitis; and for headaches, 
with a psychogenic component, are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

